                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 A YSAN GUVENAL and GUVENAL                         )
 IN CORPORATED,                                     )
                                                    )
                                                    )
                Plaintiffs,                         )
                                                    )              Civil Action No. 19-391
        vs.                                         )
                                                    )
 7-ELEVEN, INC.,                                    )
                                                    )
                                                    )
                Defendant,                          )

                                  MEMORANDUM OPINION
       Defendant 7-Eleven, Inc. ("7-Eleven") moves to dismiss the Complaint filed by Plaintiffs

Aysan Guvenal ("Guvenal") and Guvenal Incorporated ("Guvenal Inc.") on multiple grounds. For

the reasons that follow, its motion will be granted in part and denied in part.


  I.   Relevant Procedural History and Factual Background

       Plaintiffs commenced this action against 7-Eleven in which they assert claims of

intentional interference with contracts and prospective contracts (Count I), negligent interference

with contracts and prospective contracts (Count II), breach of contract (Count III), an accounting

(Count IV), and defamation (Count V). 7-Eleven has moved to dismiss each of these claims. 1

       According to the allegations of the Complaint, Plaintiff Guvenal is the sole shareholder

and president of Guvenal Inc., which was a franchisee of7-Eleven. (Complaint ,r 6). 7-Eleven is

an operator and franchisor of retail convenience store businesses throughou~ Pennsylvania. (Id   ,r
5). Guvenal Inc. operated a 7-Eleven convenience store in Turtle Creek, Pennsylvania as a




       1
          In their Brief in Opposition to 7-Eleven's Motion to Dismiss, Plaintiffs concede that
Count II fails to state a claim upon which relief may be granted. (ECF No. 14 at 14). Therefore,
this claim will be dismissed.
franchisee from April of 2012 until the franchise was terminated on or about May 7, 2018. (Id~

7).

       After 7-Eleven filed an action in this Court to terminate the franchise agreement and

remove Guvenal Inc. from operating the Turtle Creek store, the parties entered into a settlement

agreement (the "Settlement Agreement") on November 7, 2017, in order to provide for the

termination of the franchise and to allow Plaintiffs to sell the franchise's goodwill to another

qualified person pending the date of termination. (Id.            ~~   8, 9). The Settlement Agreement

provided for a period of one-hundred eighty (180) days from November 8, 2017, for Plaintiffs to

enter into a contract to sell the franchisee's goodwill interest in the Turtle Creek store to a third-

party purchaser. (Id.~ 10). Defendant 7-Eleven also agreed to perform an audit and accounting of

the inventory and cost incurred by Guvenal Inc. while it operated the store during this period and

make distribution of proceeds in accordance with the original franchise agreement. (Id            ~   11 ).

        In Count I, which asserts a claim for intentional interference with contracts and prospective

contracts, Plaintiffs allege that they made a good faith attempt during the requisite time period to

sell the goodwill. (Id.   ~   15). This included the submission of over thirty names to 7-Eleven for its

approval, each of whom would have agreed to or would have entered into a contract with Plaintiffs

upon 7-Eleven's approval.           (Id.   ~~   16-18).   However, each person was either rejected or

discouraged by 7-Eleven from continuing the application process.               (Id.   ~   19). This alleged

wrongful conduct included accusing Guvenal of theft, providing details about the Settlement

Agreement, making derogatory comments about both Plaintiffs, telling applicants that the price

offered by Guvenal was a "joke," offering other franchises as better opportunities, telling a woman

applicant that the location was unsafe for a woman to operate, intentionally delaying responses to




                                                          2
applicants, denying qualified applicants' applications, and otherwise dissuading applicants from

seeking to purchase the franchisee's goodwill. (Id. ,i 20).

        Plaintiffs claim in Count III that 7-Eleven breached the Settlement Agreement by, among

other things, failing to act in good faith and commercial reasonableness, refusing to properly

conduct the audit and accounting of the inventory and sales for the Turtle Creek store, refusing to

provide various forms of credit for Plaintiffs, refusing to make any payment to Plaintiffs for

inventory and sales, and denying access to the records. (Id. ,i,i 30, 31).

        In Count IV, Plaintiffs seek an accounting of the books and records of the franchise. (Id.

,i,i 34-38).

        Finally, Count V asserts a claim of defamation based upon a false allegation from an agent

or employee of 7-Eleven that Guvenal was stealing from 7-Eleven. (Id. ,i,i 40-43).

 II.    Standard of Review

        Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting all well-pleaded

allegations in the complaint as true and viewing them in the light most favorable to the plaintiff, a

court finds that plaintiffs claims lack facial plausibility." Warren Gen. Hosp. v. Amgen Inc., 643

F.3d 77, 84 (3d Cir. 2011) (citing Bell At!. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). "This

requires a plaintiff to plead "sufficient factual matter to show that the claim is facially plausible,"

thus enabling "the court to draw the reasonable inference that the defendant is liable for misconduct

alleged." Id. (quoting Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)). While the

complaint "does not need detailed factual allegations ... a formulaic recitation of the elements of

a cause of action will not do." Twombly, 550 U.S. at 555. See also Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).




                                                  3
       As noted by the Court of Appeals for the Third Circuit in Malleus v. George, 641 F.3d 560,

563 (3d Cir.2011), a 12(b)(6) inquiry includes identifying the elements of a claim, disregarding

any allegations that are no more than conclusions and then reviewing the well-pleaded allegations

of the complaint to evaluate whether the elements of the claim are sufficiently alleged. A court

may consider the complaint, exhibits attached to the complaint, matters of public record, and

"undisputedly authentic documents if the complainant's claims are based upon these documents."

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citation omitted).

       It is well established in this Circuit "that if a complaint is vulnerable to l 2(b )(6) dismissal,

a district court must permit a curative amendment, unless an amendment would be inequitable or

futile." Phillips v. Cty. ofAllegheny, 515 F.3d 224,236 (3d Cir. 2008) (citing Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir.2002)).

III.   Discussion

           A. Intentional and Prospective Interference Claim

       Plaintiffs contend that 7-Eleven interfered both with their contracts with prospective

purchasers as well as prospective relationships with interested purchasers. 7-Eleven argues that

Plaintiffs' claim for intentional interference with contracts and prospective contracts must be

dismissed for several reasons. First, 7-Eleven asserts that it cannot be liable for interfering with

actual or prospective contracts because it would be a party to the ultimate sale of the goodwill

given that the terms of the Settlement Agreement required the purchaser to be approved by 7-

Eleven and enter into a franchise agreement with it. 2




       2
         The Court will consider the terms of the Settlement Agreement and the Franchise
Agreement as they are referenced in the Complaint and attached to 7-Eleven's Brief. See Hartig
Drug Co. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d Cir. 2016) ("In deciding a Rule 12(b)(6)
motion, a court ... consider[s] only the complaint, exhibits attached to the complaint, matters of
                                                   4
        In considering this argument, it is relevant to review certain terms of the Settlement

Agreement. Among other things, this agreement provides that Guvenal, Inc. had one-hundred

eighty (180) days within which to enter into a contract to sell its goodwill to a third-party purchaser.

(Settlement Agreement,~ 10). While 7-Eleven had the final say in determining if the prospective

purchaser was qualified and would be approved as the franchisee (Id~ l0(b)), the sale price of the

goodwill could be any amount of Guvenal, Inc.'s choosing. (Id. ~ l0(a)). 3 In assessing one or

more applicants with whom Guvenal, Inc. contracted, 7-Eleven was required to review their

application using the same standards that it applied to similarly situated applicants. (Id.   ~   10(b )).

If the termination date in the Settlement Agreement expired without a sale, then Guvenal, Inc.

would forfeit its goodwill and the franchise could be sold by 7-Eleven to anyone. (Id ~ 5). The

Settlement Agreement is silent regarding whether 7-Eleven could reject any and all candidates

submitted by Guvenal, Inc. regardless of whether they met its requirements and standards.

       Thus, there were two contemplated contracts in play: a goodwill contract between Guvenal,

Inc. and the potential third-paiiy franchisee; and a franchise agreement between 7-Eleven and the

third paiiy upon its approval of the applicant. Contrary to ?-Eleven's assertions, Plaintiffs' claims

relate to interference with contracts for the sale of the store's goodwill. There ai·e no allegations

in the Complaint that 7-Eleven was or would be a paiiy to the goodwill contract itself. Rather, it

would only be if 7-Eleven had approved a prospective fra11chisee that it would have entered into a

franchise agreement with the fra11chisee. This never happened, as Plaintiffs allege, because 7-

Eleven deliberately discouraged or rejected every candidate.




public record, as well as undisputedly authentic documents if the complainant's claims are based
upon these documents.").
        3
          7-Eleven also had the right to make other franchises available to the prospective
franchisee. (Id.~ IO(b)).
                                                   5
        The Court agrees with Plaintiffs that these allegation~ state a claim for tortious interference

with prospective contractual relations. 7-Eleven was obligated under the Settlement Agreement

to assess each candidate provided by Plaintiffs. If it deliberately and intentionally rejected any

and all qualified candidates during the one-hundred eighty day window within which Plaintiffs

were entitled to sell their goodwill, and did so with the intention to preclude Plaintiffs from

obtaining consideration for the sale of their goodwill, this could represent a purposeful act on the

pait of 7-Eleven to prevent the relationship from occurring in the absence of any justification for

doing so.

        The question then becomes whether the Complaint states a claim for interference with a

contract between Plaintiffs and one or more purchasers of the goodwill. Plaintiffs allege that they

entered into one or more contracts for the sale of the goodwill; however, the Settlement Agreement

makes the sale of Plaintiffs' goodwill contingent upon 7-Eleven's approval of that prospective

franchisee. Thus, any contract between Plaintiffs and a third-party presumably was enforceable

only if7-Eleven approved the candidate for the franchise. On the other hand, if 7-Eleven rejected

all candidates up to and including the termination date in the Settlement Agreement, despite having

received a qualified candidate who met all of the requirements of a franchise, and did so with the

intent to deprive Plaintiffs of compensation for their goodwill, then it is at least plausible at the

pleading stage that Plaintiffs have stated a claim for tortious interference with contractual relations.

        7-Eleven also asserts that the gist of the action doctrine bars both of these claims. In

adopting the gist of the action doctrine, the Pennsylvania Supreme Court explained that if the

underlying facts on which a claim is based establishes that the duty is one created by the parties'

contract, that is, a duty that the party is only obligated to perform based upon the existence of the

contract, then the claim is for breach of contract. Bruno v. Erie Ins. Co., 106 A.3d 48, 68 (Pa.



                                                   6
2014). Alternatively, if the claim involves a broader social duty, then it must be regarded as a tort.

Id. The Pennsylvania Supreme Court has further noted that:

        [T]he mere existence of a contract between two parties does not, ipso facto, classify
       a claim by a contracting party for injury or loss suffered as the result of actions of
       the other party in performing the contract as one for breach of contract. Indeed, our
       Court has long recognized that a party to a contract may be found liable in tort for
       negligently performing contractual obligations and thereby causing injury or other
       harm to another contracting party .... Consequently, a negligence claim based on
       the actions of a contracting party in performing contractual obligations is not
       viewed as an action on the underlying contract itself, since it is not founded on the
       breach of any of the specific executory promises which comprise the contract.
       Instead, the contract is regarded merely as the vehicle, or mechanism, which
       established the relationship between the parties, during which the tort of negligence
       was committed.

Id. at 69-70.

       Under the gist of the action doctrine, "[w]hen a plaintiff alleges that the defendant

committed a tort in the course of carrying out contractual agreement, Pennsylvania courts examine

the claim and determine whether the 'gist' or gravamen of it sounds in contract or tort." Sunquest

Info. Sys., Inc. v. Dean Witter Reynolds, Inc., 40 F. Supp. 2d 644,651 (W.D. Pa. 1999). Tort claims

are barred under the gist of the action doctrine:

       (1) where the tort claim "aris[es] solely from a contract between the parties"; (2)
       where "the duties allegedly breached were created and grounded in the contract
       itself'; (3) where "the liability stems from a contract"; or (4) where the tort claim
       "essentially duplicates a breach of contract claim or the success of which is wholly
       dependent on the terms of a contract."

Bruno, 106 A.3d at 67 (quoting eToll Inc. v. Elias/Savion Adver., 811 A.2d 10, 19 (Pa. Super.

2002)). Stated differently, "if the duties in question are intertwined with contractual obligations,

the claim sounds in contract, but if the duties are collateral to the contract, the claim sounds in

tort." Perloffv. Transamerica Life Ins. Co., 393 F. Supp. 3d404, 408 n.14 (E.D. Pa. 2019) (quoting

Brown & Brown, Inc. v. Cola, 745 F. Supp. 2d 588,620 (E.D. Pa. 2010)).




                                                    7
        Turning to the allegations of the Complaint, it is undisputed that the parties entered into a

Settlement Agreement which included terms allowing Plaintiffs to attempt to sell their goodwill to

a third party, who would then have to be approved by 7-Eleven. However, the Settlement

Agreement does not include a provision that addresses whether 7-Eleven could reject any and all

candidates offered by Plaintiffs regardless of whether they met its requirements and standards. In

this regard, Plaintiffs claim that 7-Eleven wrongfully rejected or discouraged individuals referred

by them to 7-Eleven, including but not limited to telling them that the price for the goodwill was

excessive and a "joke," making derogatory remarks about Plaintiffs and otherwise discouraging

them from seeking to purchase Plaintiffs' goodwill. (Complaint~~ 19, 20).

        Thus, while the contemplated sale of the goodwill and the process for approving a

prospective purchaser is addressed in the Settlement Agreement, the wrongful conduct that has

been alleged represents, at least in part, a social duty that is collateral to the agreement itself. The

duty arose from social policy considerations; having agreed that Plaintiffs could sell their goodwill,

7-Eleven had a collateral duty not to wrongfully interfere with the relationship between Plaintiffs

and a prospective or actual purchaser. Taking Plaintiffs' allegations as true for purposes of the

pending motion to dismiss, in the event that 7-Eleven intentionally rejected every candidate for

the sole purpose of harming Plaintiffs, the gravamen of these claims sound in tort, not in contract.

Thus, the gist of the action doctrine does not bar Plaintiffs' claims at this juncture.

       7-Eleven also argues that because intentional and prospective interference are separate

claims, they must be pleaded in separate counts. Plaintiffs asserts that as the elements of proof are

essentially identical for both causes of action, dismissal is not appropriate as it is contrary to the

notice pleading standards applicable in federal court. While the Court agrees that detailed factual

allegations are not required, these claims are, in fact, separate causes of action and should be



                                                   8
pleaded in separate counts. Therefore, Plaintiffs will be required to separately plead these two

claims, which will allow them to separately identify relationships that were prospective as opposed

to actual.

        The Court does not agree with 7-Eleven, however, that the allegations set forth in the

Complaint fail to satisfy the elements of each claim. Plaintiffs have alleged that they submitted

over thirty individuals to 7-Eleven for its approval, all of whom are known to 7-Eleven, and have

specifically identified thirteen individual who were sent to apply for the franchise. Plaintiffs

further assert that agents or employees of 7-Eleven wrongfully rejected or discouraged them by

making specific statements to them with the intent to harm Plaintiffs. While more specificity can

be gained through discovery, these allegations are sufficient to plead the elements of each of these

causes of action.

        Similarly, assessing whether the statements that purportedly were made to third parties are

trnthful or merely opinions is premature for purposes of a motion to dismiss since the allegations

that these statements were false or otherwise designed to discourage prospective purchasers of the

goodwill must be viewed in the light most favorable to Plaintiffs.

             B. Breach of Contract Claim

        In their breach of contract claim, Plaintiffs assert that 7-Eleven's conduct "as described

herein" violates its duty to act in good faith and commercial reasonableness. They also allege that

7-Eleven breached the Settlement Agreement by failing to conduct an audit and accounting; failing

to provide credit; failing to credit Plaintiffs for amounts that were paid by them to acquire

inventory; denying access to records; and refusing to credit Plaintiffs for an1ounts received by 7-

Eleven on products sold by Plaintiffs. (Complaint ,r,r 29-31 ).




                                                 9
       7-Eleven contends that this claim should be dismissed because Plaintiffs fail to allege that

they complied with the contract terms and that all conditions precedent have been fulfilled. It

further argues that the terms of the Settlement Agreement do not support Plaintiffs' claims because

Plaintiffs have not identified the provisions of the agreement that were breached and/or that its

terms do not support Plaintiffs allegations that a breach occurred. 7-Eleven also asserts that the

duty of good faith and fair dealing is inapplicable here because in a franchise situation, this duty

only arises in the context of an attempt by the franchisor to terminate the relationship. Finally, 7-

Eleven argues, Plaintiff Guvenal's individual breach of contract claim must be dismissed for lack

of standing because Plaintiffs do not allege any breach of the duties owed to him by 7-Eleven.

       The Court agrees that as currently pleaded, the breach of contract claim is deficient for

several reasons.   First, by merely incorporating all prior allegations in support of its claim,

Plaintiffs fail to specify the actual wrongful conduct that supports this claim. 4 Moreover, Plaintiffs

have failed to cite to the specific terms in the Settlement Agreement that were purportedly

breached. In addition, the Complaint fails to state a claim on behalf of Guvenal as opposed to

Guvenal, Inc. While he is a party to the Settlement Agreement, the obligations that are alleged to

be in dispute are duties owed to the corporation, not to Mr. Guvenal as its principal. Moreover,

there are no allegations in the Complaint that could support a claim that he is a third-party

beneficiary of the duties owed by 7-Eleven to Guvenal, Inc.




       4
          7-Eleven argues that the Complaint should be dismissed as a shotgun pleading because
each count incorporates by reference the allegations of the previous count. While it is true that the
Court of Appeals for the Third Circuit has sometimes criticized this approach, see, e.g., Hynson v.
City of Chester Legal Dep 't., 864 F .2d 1026, 1031 n.13 (3d Cir. 1988), the Court will not dismiss
the entire Complaint based upon its incorporation of prior allegations because, except as otherwise
noted, the Complaint provides adequate notice of the basis for each cause of action asserted.


                                                  10
        With respect to the duty of good faith and fair dealing, the Court does not agree that the

case law cited by 7-Eleven necessarily resolves this issue.            Plaintiffs do not allege that the

Franchise Agreement was breached. The contract at issue is the Settlement Agreement. While it

is true that it addresses the termination of the franchise between the parties, none of the alleged

wrongful actions relate to the termination itself. Rather, the "conduct as described herein" appears

to relate to 7-Eleven's purported rejection of the prospective purchases of the goodwill. As good

faith and fair dealing is implied in every contract, Plaintiffs may certainly include allegations that

7-Eleven breached this duty. Once Plaintiffs specify the conduct to which they refer, this issue

will become more clear.

       A court must permit amendment unless it would be inequitable or futile. Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Therefore, the breach of contract claim

will be dismissed without prejudice and Plaintiffs will be given leave to amend. Likewise, as the

request for an accounting is a form of relief incident to a breach of contract action, Plaintiffs may

include this form of relief in the event that they choose to amend their breach of contract claim.

            C. Defamation Claim

       In Count V, Plaintiffs allege that after the termination of the franchise, Guvenal was

informed that an agent and/or employee of 7-Eleven accused him of stealing from 7-Eleven

(Complaint ~~ 20(a), 40), that this allegation was untrue (id ~ 41), and that it damaged his

reputation. (Id   ~ 43.).   7-Eleven argues that Plaintiffs' defamation claim lacks sufficient specificity

because it fails to identify when the defamatory statement occurred, who made it or to whom it

was made.

       The Federal Rules of Civil Procedure require notice pleading, not fact pleading. See Rule

8 of the Federal Rules of Civil Procedure; Roskos v. Sugarloaf Twp., 295 F .Supp.2d 480, 492



                                                      11
(M.D. Pa. 2003). At the same time, the allegations of the Complaint do not provide essential

details regarding the elements of Plaintiff Guvenal' s defamation claim. Therefore, Plaintiffs will

be given leave to amend this claim to include the date, if known, of the alleged defamatory

statement, who made the statement, and to whom it was made.


IV.    Conclusion

       For the reasons stated herein,7-Eleven's Motion to Dismiss will be granted in part and

denied in part. An Order will follow.




DATED: December 3, 2019.




                                                12
